Citation Nr: 0639270	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  05-03 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for low back 
disorder.  



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel





INTRODUCTION

The veteran served in the United States Army National Guard 
and was on active duty from October 1978 to April 1979.  

This appeal arises from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The issue of service connection for a low back disorder is 
being remanded and is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for a low back disorder 
in a May 1979 rating decision.  The veteran was notified his 
claim was denied by the RO in a May 1979 letter to the 
veteran.  The veteran did not appeal that rating decision.  

2.  The RO denied the veteran's request to reopen his claim 
for service connection for a low back disorder in an October 
1995 rating decision.  The veteran was notified his claim was 
denied by the RO in an October 1995 letter to the veteran.  
The veteran appealed that decision to the Board of Veterans' 
Appeals (Board).  

3.  The Board denied the veteran's request to reopen his 
claim for service connection for a low back disorder in a 
January 1998 decision.  The veteran was notified of his 
appellate rights.  The veteran did not appeal that decision.  

4.  The RO denied the veteran's request to reopen his claim 
for service connection for a low back disorder in a March 
2000 rating decision.  The veteran was notified his claim was 
denied by the RO in a March 2000 letter to the veteran.  The 
veteran did not appeal that rating decision.  

5.  The RO denied the veteran's request to reopen his claim 
for service connection for a low back disorder in a June 2004 
rating decision.  The veteran appealed the June 2004 rating 
decision to the Board.  

6.  The evidence submitted since the March 2000 rating 
decision is new and material and presents a reasonable 
possibility of substantiating the veteran's claim for service 
connection for a low back disorder.  


CONCLUSIONS OF LAW

1.  The March 2000 RO decision denying service connection for 
a low back disorder is final.  38 U.S.C.A. § 7105(c)(West 
2002);38 C.F.R. §§ 3.104, 20.113 (2006).  

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a low back 
disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  As the decision below reopens and remands 
the veteran's claim for service connection for a low back 
disorder no further review of VA's actions is required at 
this time.  

Relevant Laws and Regulations:  Once entitlement to service 
connection for a given disorder has been denied by the RO and 
has not been timely appealed, that determination is final.  
In order to later establish service connection for the 
disorder in question, it is required that new and material 
evidence be presented warranting reopening the claim and 
reviewing the former disposition.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.104, 3.156(a) (2006).  

A Notice of Disagreement shall be filed within 1 year from 
the date of mailing of notification of the initial review and 
determination; otherwise, that determination will become 
final and is not subject to revision.  The date of the letter 
of notification will be considered the date of mailing for 
the purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) 
(2006).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself, or when considered with previous evidence of 
record, relates to an unsubstantiated fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the clam sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2006).  

Factual Background and Analysis.  The veteran filed his 
original claim for service connection for a low back disorder 
in April 1979.  The RO denied service connection for a low 
back disorder in a May 1979 rating decision.  The veteran was 
notified his claim was denied by the RO in a May 1979 letter 
to the veteran.  The veteran did not appeal that rating 
decision.  

In September 1995, the veteran requested that his claim for 
service connection for a low back disorder be reopened.  The 
RO denied the veteran's request to reopen his claim for 
service connection for a low back disorder in an October 1995 
rating decision.  The veteran was notified his claim was 
denied by the RO in an October 1995 letter to the veteran.  
The veteran appealed that decision to the Board of Veterans' 
Appeals (Board).  

The Board denied the veteran's request to reopen his claim 
for service connection for a low back disorder in a January 
1998 decision.  The veteran was notified of his appellate 
rights.  The veteran did not appeal that decision.  

The veteran again requested his claim for service connection 
be reopened in November 1998.  The RO denied the veteran's 
request to reopen his claim for service connection for a low 
back disorder in a March 2000 rating decision.  The veteran 
was notified his claim was denied by the RO in a March 2000 
letter to the veteran.  The veteran did not appeal that 
rating decision.  The March 2000 rating decision became 
final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).  

In December 2003, the RO received a letter from the veteran's 
VA physician and his request to reopen his claim for service 
connection for a low back disorder.  The RO denied the 
request to reopen the claim for service connection for a low 
back disorder in a June 2004 rating decision.  The veteran 
appealed the June 2004 rating decision to the Board.  

The United States Court of Appeals for Veterans Claims 
(Court) has held VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).   In this instance, the March 2000 rating 
decision of the RO is the last final disallowance of the 
claim.  

The evidence of record prior to March 2000 included service 
medical records that showed during a periodic physical 
examination performed in December 1978, no abnormality of the 
spine was noted.  Beginning in January 1979, the veteran 
complained of low back pain and was placed on 48 hours 
quarters.  Two days later he was asymptomatic.  April 1979 
records noted the veteran had been placed on "quarters" for 
back pain on April 11th, but had no more back ache on April 
13th.  

March 1980 records from Grady Memorial Hospital reveal the 
veteran sustained shotgun wounds to the buttocks, lower back 
and upper legs.  X-rays revealed multiple metallic pellets 
over the pelvis, left femur, upper quadrant and both legs.  

In October 1996, the veteran appeared and gave testimony 
before a Hearing Officer at the RO.  He reporting being 
treated in service for back pain.  (T-4).  

VA records dated in July 1996 included complaints of low back 
pain.  After examining the veteran, the VA physician 
concluded his low back pain could possibly be related to his 
disc.  November 1996 VA records reveal the veteran was 
referred to physical therapy for his back pain.  The veteran 
stated he was status post a gunshot wound to the left lower 
extremity and buttocks.  Since his injury the veteran had 
back pain.  Subsequent VA records of treatment include 
complaints of low back pain.  

In August 1997, the veteran appeared and gave testimony at a 
videoconference hearing before a Veterans Law Judge.  The 
veteran testified he hurt his back in service when he was 
moving a heavy desk.  The veteran pointed out he had filed a 
claim for service connection for his back when he was 
separated from the service in April 1979.  

In December 1998, the veteran submitted a statement from his 
VA physician, Dr. W., who stated the veteran had chronic low 
back pain that was most likely due to degenerative disc 
disease at L4-5 and lumbar spondylosis.  The physician 
indicated the veteran had back pain since the late 1970's.  

VA outpatient treatment records from 1997 through 2000 
include numerous requests for treatment of low back pain.  
The veteran had physical therapy.  VA records in December 
1998 refer to a Magnetic Resonance Imaging (MRI) in September 
1997 which revealed both degenerative joint disease and 
degenerative disc disease.  July 1999 VA records refer to X-
rays which reveal canal stenosis with L4-5 disc desiccation.  
The diagnosis was L5 radiculopathy.  

The evidence submitted since the March 2000 rating decision 
includes a December 2003 letter from the veteran's VA 
physician, Dr. S., indicating in pertinent part, he had 
reviewed the veteran military medical records and could 
"verify [the veteran] has had persistent problems with low 
back pain since he was in the service."  

In May 2005, the veteran appeared and gave testimony before 
the undersigned Veterans Laws Judge.  The veteran testified 
he fell and injured his back in January 1979.  The veteran 
stated his back pain was so bad he started drinking.  He 
first went to the doctor for his back pain in 1994 or 1995.  
(T-2, 3,4,5)

The RO also requested and obtained the veteran's VA records 
of treatment.  They included ongoing treatment for chronic 
low back pain diagnosed as lumbar radiculopathy from 1997 to 
2000.  

The veteran also submitted additional copies of his service 
medical records in May 2004.  

The December 2003 statement from the veteran's VA physician, 
while ambiguous, nevertheless may be read as linking the back 
pain noted in service with current disability.  The statement 
had not been previously submitted, and is therefore new.  It 
likewise suggests continuity of symptoms between those in 
service and post service symptoms of low back pain.  This 
opinion therefore raises a reasonable possibility of 
substantiating the claim for service connection for a low 
back disorder.  Accordingly, it is new and material evidence 
and warrants reopening the veteran's claim for service 
connection for a low back disorder.  38 C.F.R. 
§ 3.156(a)(2006).  


ORDER

The claim for service connection for a low back disorder is 
reopened, and to this extent only the veteran's appeal is 
granted.  


REMAND

Given the comments by a VA physician suggesting a link 
between service and current disability, a medical opinion is 
required to address the question more definitively.  

In addition, it is observed the claims folder currently 
includes the veteran's VA medical records for the period from 
1997 to early 2000.  Updated records, as well as MRI reports 
referenced in the records that already are in the file would 
be useful.  

Lastly, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that VCAA notice of requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  The veteran was not 
adequately notified of the type of evidence necessary to 
establish a disability rating or effective date for any 
increase.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the veteran's VA treatment 
records for his low back dated since 
2000.  Also attempt to obtain any reports 
of VA X-rays, computed tomography scans, 
and/or MRIs of the lumbar spine performed 
at the Atlanta VA Medical Center since 
1997, including the September 1997 report 
of an MRI of the lumbar spine.  

2.  VA should arrange for the veteran 
to be examined by an individual with 
the appropriate expertise to determine 
if the symptoms of low back pain noted 
in January and April 1979 service 
medical records are related to the 
veteran's currently diagnosed low back 
disability.  The claims folder should 
be made available to the examiner in 
conjunction with the examination, and 
that person should specifically opine 
whether it is at least as likely as not 
(50 percent probability) any currently 
diagnosed low back disorder is related 
to service and the complaints noted 
therein.  A rationale for any opinions 
expressed should be provided.  

3.  VA should provide the veteran proper 
notice of the law and regulations and the 
type of evidence necessary to establish a 
disability rating and/or effective date 
for a low back disorder as required by 
Dingess/Hartman. 

4.  The claim should then be reviewed, 
and a decision entered on the veteran's 
claim.  If the decision remains 
adverse, he should be provided a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board for 
further review.  


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


